Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This action is responsive to the amendment to U.S. Patent Application 16/514095, filed on 3/26/2021. The Office received the original filing of this application on 7/17/2019. U.S. Patent Application 16/514095 is a continuation of U.S. Application 15/446716 filed 3/1/2017, now U.S. Patent 10459604. U.S. Application 15/446716 claims priority to Japanese Application JP 2016-131696 filed on 7/1/2016. The priority documents included in 15/446716 have been considered regarding the request for foreign priority in the present application.

	This action is made final.
Claims 1, 3 and 6-11 are pending in this case. Claims 2, 4 and 5 are cancelled. Claims 1, 9 and 10 are independent claims. The information disclosure statement filed on 8/2/2019 and 2/24/2020 have been entered and considered by the examiner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim(s) 1 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable by U.S. Pre-grant Publication 20050120306(Klassen) as disclosed by applicant in the IDS submitted on 8/2/2019 in view of 20090055494(Fukumoto). Fukumoto is provided by Applicant in the IDS submitted on 3/26/2021 and represented as Japanese Patent JP2009-53758.

1. (Currently Amended) An information processing apparatus comprising: 
a processor programmed to: 
receive a plurality of electronic messages;  (Klassen discloses this limitation at [0047] where it is stated that IM messages are represented.)

 (See again Klassen at [0047] where the preset condition of the plurality calculated is described as the IM messages being “unread.”)
display the (See Klassen at Fig. 3 and again Klassen at [0047] where it is stated that “[i]n this exemplary embodiment, the new IM message is indicated with a visual modification 400 comprising a bubble, alluding to new received text, and a numeric indicator ‘1’ representing a count of new events, which in this case are unread messages.” See also Klassen at [0025] where the bubble with count in Fig. 3 and [0047] is generally described as “a visual modification” to an application’s icon. This is held to teach the limitations of the “badge” as claimed by applicant.)

Klassen may not specifically disclosed the following limitation:
after counting a total number of the received plurality of electronic messages, 
(i) determine whether or not an address of a sender of a received electronic message is one of addresses registered in an address book of the information processing apparatus, and 
(ii) when the address is determined to be one of the addresses registered in the address book, add 1 to a separate counter counting a number of electronic messages received from addresses registered in the address book; 
repeat (i) and (ii) for each one of the received plurality of electronic messages; and 
[a] number calculated by the separate counter
Fukumoto discloses this limitation. (The language above is held to teach the limitation of determining a number of unread emails that are received from senders contained in an address book. See Fukumoto at [0146]-[0147] where determinations of unread emails from both senders in the address book and senders not in the address book is disclosed. Unread emails are held to teach the property of received emails.)

Accordingly it would have been obvious to one of ordinary skill in the art at the time of filing of the applicant’s claimed invention to combine Klassen and Fukumoto. The two are analogous to the Applicant’s invention in that both relate to email filtering and presentation interfaces. The motivation to do so would have been summarizing info that might be relevant to an email user as taught by Fukumoto at [0006].

(Claim 2 is cancelled)

7. (Original) Klassen and Fukumoto disclose the limitations of Claim 1.
Klassen discloses a limitation wherein: the information processing apparatus is a smartphone; and the application is an email application on the smartphone. (See Klassen at [0003] where combination PDA and cellular telephone is disclosed which is held to teach the limitation of a smart phone. See the rejection of Claim 6 regarding an e-mail application running on said device.)

8. (Original) Klassen and Fukumoto disclose the limitations of Claim 1.
Klassen discloses a limitation wherein , wherein: the application is an email application; and the badge is displayed on the icon for the email application. (See again Klassen at Fig. 3 and [0047] where an e-mail application and a badge displayed on one is disclosed.)

9. (Currently Amended)  A non-transitory computer readable medium storing a program causing a computer to execute a process for information processing, the process comprising:
 receiving a plurality of electronic messages; calculating a number of electronic messages that satisfy a preset condition among the plurality of electronic messages; (Klassen discloses this limitation at [0047] where it is stated that IM messages are and
 displaying the calculated number as a badge on an icon for activating an application that refers to the received electronic messages. (See Klassen at Fig. 3 and again Klassen at [0047] where it is stated that “[i]n this exemplary embodiment, the new IM message is indicated with a visual modification 400 comprising a bubble, alluding to new received text, and a numeric indicator ‘1’ representing a count of new events, which in this case are unread messages.” See also Klassen at [0025] where the bubble with count in Fig. 3 and [0047] is generally described as “a visual modification” to an application’s icon. This is held to teach the limitations of the “badge” as claimed by applicant.)
Klassen may not specifically disclosed the following limitation:
after counting a total number of the received plurality of electronic messages, 
(i) determine whether or not an address of a sender of a received electronic message is one of addresses registered in an address book of the information processing apparatus, and 
(ii) when the address is determined to be one of the addresses registered in the address book, add 1 to a separate counter counting a number of electronic messages received from addresses registered in the address book; 
repeat (i) and (ii) for each one of the received plurality of electronic messages; and 
[a] number calculated by the separate counter


Accordingly it would have been obvious to one of ordinary skill in the art at the time of filing of the applicant’s claimed invention to combine Klassen and Fukumoto. The two are analogous to the Applicant’s invention in that both relate to email filtering and presentation interfaces. The motivation to do so would have been summarizing info that might be relevant to an email user as taught by Fukumoto at [0006].

10. (New) A method for information processing performed by an information processing apparatus, the method comprising: 
receiving a plurality of electronic messages; (Klassen discloses this limitation at [0047] where it is stated that IM messages are represented.)
displaying the number counted by the separate counter as a badge on an icon for activating an application that refers to the received electronic messages.  (See Klassen at Fig. 3 and again Klassen at [0047] where it is stated that “[i]n this exemplary embodiment, the new IM message is indicated with a visual modification 400 comprising a bubble, alluding to new received text, and a numeric indicator ‘1’ representing a count of new events, which in this case are unread messages.” See also Klassen at [0025] where the bubble with count in 
Klassen does not disclose the following limitation:
after counting a total number of the received plurality of electronic messages, 
(i) determining whether or not an address of a sender of a received electronic message is one of addresses registered in an address book of an information processing apparatus including the computer, and 
(ii) when the address is determined to be one of the addresses registered in the address book, adding 1 to a separate counter counting a number of electronic messages received from addresses registered in the address book; repeating (i) and (ii) for each one of the received plurality of electronic messages; and 
Fukumoto discloses this limitation. (The language above is held to teach the limitation of determining a number of unread emails that are received from senders contained in an address book. See Fukumoto at [0146]-[0147] where determinations of unread emails from both senders in the address book and senders not in the address book is disclosed. Unread emails are held to teach the property of received emails.)

Accordingly it would have been obvious to one of ordinary skill in the art at the time of filing of the applicant’s claimed invention to combine Klassen and Fukumoto. The two are analogous to the Applicant’s invention in that both relate to email filtering 

11. (New) Klassen and Fukumoto disclose the limitations of Claim 1.
Fukumoto discloses a limitation wherein: -4-Application No. 16/514,095 the total number of the received plurality of electronic messages includes a number of both read and unread electronic messages, and the number counted by the separate counter includes a number of both read and unread electronic messages. (This limitation is held to be taught by the limitations of Claim 10 because it is not stated that the read and unread messages are displayed on the badge but rather that they are counted. The read messages count is held to be taught by the fact that the unread and total messages are both tracked by the system.).


Claim 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Klassen in view of Fukumoto and in further view of 20120030623(Hoellwarth).

3. (Currently Amended) Klassen and Fukumoto disclose the limitations of Claim 1.
Klassen discloses (i) a total number of the received plurality of electronic messages and as a display icon. (See Klassen at [0047] where a number of messages is disclosed).

 and the number counted by the separate counter (See Klassen at [0047] where a number of messages satisfying a preset condition is disclosed. This is 

Klassen does not disclose a limitation wherein the processor is programmed to: 
display both 
Hoellwarth discloses this limitation.
See Hoellwarth at [0212] and at Fig. 7A particularly item 5018. Hoellwarth discloses an indicator that may display two indicia of application activity within the same bubble in an icon.)
Accordingly it would have been obvious to one of ordinary skill in the art at the time of filing of the applicant’s claimed invention to combine Hoellwarth and Klassen. The two are analogous to the Applicant’s invention in that both relate to placing badges on icons. The motivation to do so would have been having more data regarding the application available by viewing the icon.

(Claims 4 and 5 are cancelled)

6. (Original)  Klassen and Fukumoto disclose the limitations of Claim 1.
Klassen discloses a limitation wherein: the electronic messages are e-mails; and the application is an email application. (See again Klassen at [0047] where it is stated “In an e-mail application, such as associated with one of icons 310, 312, a count may be of unread e-mail messages.”)

It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).

Response to Arguments
Applicant's arguments filed  have been fully considered but they are moot as they do not relate to the current grounds of rejection.


Conclusion
Applicant's amendment and disclosures necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on (571)272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHAN  SHREWSBURY/
Examiner, Art Unit 2175
5/6/2021
	

						/WILLIAM L BASHORE/                                                                                       Supervisory Patent Examiner, Art Unit 2175